Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12-15-2020 has been entered and considered.
Claims 1-20 are pending in the current application.
Claims 1-20 are rejected as discussed below.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 14, are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler (US 2017/0041127) in view of Wilson et al (US 2015/0318014, hereinafter referred to as Wilson) and further in view of Leef et al (US 2007/0234136, hereinafter referred to as Leef).
Regarding claims 1, 8 and 14. Sharpe discloses A slave communication device configured to perform communication through a bus (see at least figure 1 and), comprising: transmitting and receiving circuitry configured to transmit and receive a signal to and from a master communication device (see at least figure 1-2); after a transaction of transmitting a common command code (see at least figure 3 and paragraph [0045] CCC is transmitted to set communication rul3es (synchronization)).
(Note: Examiner would like to indicate that master node by default (standard) configures the slave node when how to send information to master node (see at least UM10204 I2C-bus specification and user manual (page 7)) and the master node includes an error detection circuitry (see at least UM10204 I2C-bus specification and user manual (bottom of page 11)
Sharpe discloses all the limitations of the claimed invention with the exception of specifying communication format from the master communication device. However, Wilson, from the same field of endeavor, teaches that the master communication device, in a bus network, transmits read/write configuration to slave communication node (see at least paragraph [0058). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Wilson, as indicated, into the communication method of Sharpe for the purpose of managing communication between slave and master nodes.
Sharpe in view of Wilson discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to: determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred. However, Leef, from the same field of endeavor, teaches determine whether a format of data received after the transaction of transmitting a common command code is different from a predefined format, and in a case where the format of data received is different from the predefined format, determine that an error has occurred (see at least paragraph [0027]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Leef, as indicated, into the communication method of Sharpe in view of Wilson for the purpose of managing data communication and avoid perturbations.
Claims 2, 7, 9, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler in view of Wilson in view of Leef and further in view of Nolan et al (US 2018/0288158). Hereinafter referred to as Nolan.
Regarding claims 2, 9, and 15, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception that the predefined format is specified by the common command code. However, Nolan, from a similar field of endeavor, teaches I2C bus command include read/write commands (see at least paragraphs [0070]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Nolan, as indicated, into the communication method of Sharpe in view of Wilson in view of Leef for the purpose of managing communication over a I2C bus.
Claims 3-4, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe-Giesler in view of Wilson in view of Leef and further in view of Nicolaidis (US 2004/0255204).
Regarding claims 3-4, 10-11 and 16-17. Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception that the error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format of data received indicates a write and the predefined format indicates a read. However, Nicolaidis, from a similar field of endeavor, teaches an error detection circuitry is configured to determine that the error has occurred in a case where the format of data received indicates a read and the predefined format indicates a write, or the error has occurred in a case where the format .
Claims 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Wilson in view of Leef and further in view of Ting et al (EP 1,607,864; hereinafter referred to as Ting).
Regarding claims 5, 12, and 18, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a case where the error detection circuitry determines that the error has occurred, the slave communication device is configured to wait until a stop condition is detected. However, Tan, from the same field of endeavor, teaches the slave communication device is configured to wait until a stop condition is detected (see at least abstract and paragraphs [0004]). Thus, it would have been obvious to a person of ordinary skill in the art at the time of the invention to employ the teaching of Tan, as indicated, and Sharpe in view of Wilson in view of Leef for the purpose of managing data communication over BUS.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe in view of Wilson in view of Leef and further in view of Rollig et al (US 2005/0080950, Hereinafter referred to as Rollig).
Regarding claims 6, 13, and 19, Sharpe in view of Wilson in view of Leef discloses all the limitations of the claimed invention with the exception of wherein, in a .
Response to Arguments
Applicant’s arguments, see pages 6-9, filed 12-15-20, with respect to claims 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sharpe-Giesler (US 2017/0041127) in view of Wilson et al (US 2015/0318014) and further in view of Leef et al (US 2007/0234136).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO_892.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR MOUTAOUAKIL whose telephone number is (571)270-1416.  The examiner can normally be reached on Monday-Friday 10AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MOUNIR MOUTAOUAKIL/Primary Examiner, Art Unit 2476